Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 to 8 and 10-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per Applicants argument that Applicant states for the record that all of these paragraphs are part of the present invention and not admission of prior art known to the Applicant or Inventors. Applicant has thus complied with MPEP 2129 regarding a credible explanation that paragraphs [0002-0009] are not admission of prior art. 
The Examiner respectfully disagrees and notes that the related art provides a description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention, see MPEP 608.01 ( c). Further, regarding MPEP 2129, which states the examiner must determine whether the subject matter identified as “prior art” is applicants own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner is unable to finding support in the specification as originally filed that adequately describes the newly amended language, “wherein the second plurality of image data includes a third piece of the second plurality image data acquired by the second image capturing portion in the second period and a fourth piece of the second plurality of image data acquired by the first image capturing portion in the second period”  and the third piece of image data  as recited in claim 1. 
Regarding claim 2, the Examiner is unable to find support in the specification as originally filed that adequately supports the claimed “third piece of the second plurality of image data...”. 
As per claim 11, the Examiner is unable to find support in the specification as originally filed that adequately supports the newly amended claim language, “wherein in the step of changing, storage priorities associated with the fourth piece of the second plurality of image data are changed whereas storage priorities associated with the third piece of the second plurality of image data are not changed”. 
Regarding claim 24, the Examiner is unable to find support for the newly added claim 24, which recites “wherein the plurality of image data includes a third plurality of image data acquired before the first period, wherein the third plurality of image data includes a fifth piece of the third plurality of image data acquired by the first image capturing portion and a sixty piece of the third plurality of image data acquired by the second image capturing portion other than the first image capturing portion, wherein the third period, further comprising deleting the fifth piece of the third plurality of image data associated with a storage priority lower than the second storage priority”. 
Regarding claim 2-7, 10-15, 18-23 are too rejected based on claim dependency. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the term “and/or” renders the claim indefinite. It is unclear if the image capturing apparatus is configured to capture an image the production mechanism or the workpiece or both, the production mechanism and the workpiece. 
Regarding claim 14, the term “and/or” renders the claim indefinite. It is unclear if the wherein the image capturing apparatus disposed in a specific production apparatus acquires an image of the production mechanism or the workpiece handled by the production mechanism or, both the production mechanism and the workpiece handled by the production mechanism.
Claim 12 recites the limitation "the second image capturing portion" in claim 12, line 7-8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3, 10, 14-15, 19, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants Admitted Prior Art) in view of Gomm et al., (U.S. Pat. No. 4,136,930) and further in view of Kitagawa et al., (U.S. Pub. No. 2008/0212421 A1).
As per claim 1, AAPA teaches an image data management method comprising: a step of storing in a storage device ([0003], in a case where an image of an object that is an image capturing target is captured by an image capturing portion such as a digital camera, and obtained image data is output to and stored in a storage device), a plurality of image data each associated with a storage priority in a manner such that the higher the storage priority is, the more preferentially the image data is kept in the storage device (([0005], “storing only image data of NG images in which the result of image processing or product quality inspection is determined as NG, that, defective, and deleting image data in which the
result of image processing is normal can be considered”. The Examiner interprets the NG image data as having a higher storage priority than image data that is considered normal), the plurality of image data including a first plurality of image data acquired in a first period and as second plurality of image data acquired in a second period after the first period ([0007-0008] “referring to past images when abnormalities are detected”, the past images correspond to the first plurality of images and the images
with the detected abnormalities correspond to the second plurality of image data in a period after the
first period); a step of changing, in response to a detection of a specific state relating to information obtained from the first image capturing portion, after the second period, a first storage priority associated with at least the first piece of the first plurality of image data which has already been stored in the storage device into a second storage priority higher than the first storage priority ([0007-0008]). AAPA does not explicitly disclose wherein the first plurality of image data includes a first piece of the first plurality of image data acquired by a first image capturing portion and a second piece of the first plurality of image data acquired by a second image capturing portion other than the first image capturing portion, and wherein the second plurality of image data includes a third piece of the second plurality of image data acquired by the second image capturing portion in the second period and a fourth piece of the second plurality of image data acquired by the first image capturing portion in the second period; and a step of deleting, in a third period after the changing, at least the  second piece of the first plurality of image data associated with a storage priority lower than the second storage priority, whereas at least the first piece of the first plurality of image data associated with the second storage priority and the at least the third piece of the second plurality of image data associated with a storage priority lower than the second storage priority are kept in the storage device in the third period.
However, Gomm teaches wherein the first plurality of image data includes a first piece of the first plurality of image data acquired by a first image capturing portion and a second piece of the first plurality of image data acquired by a second image capturing portion other than the first capturing portion (abstract, fig. 1 el. C1 and C2; the examiner interprets the first plurality of image data as the first images captured from the first and second cameras of bottle B), and wherein the second plurality of image data includes a third piece of the second plurality of image data acquired by the second image capturing portion in the second period and a fourth piece of the second plurality of image data acquired by the first image capturing portion in the second period (fig. 1 el. C2 and C2, abstract, The Examiner notes that although not explicitly disclosed, it would be obvious that repeating the process of imaging a bottle with camera C1 and camera C2, which yields the first plurality of image data, that imaging a second bottle would yield a second plurality of data with camera C1 and camera C2, which reads upon the claim limitation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gomm with AAPA for the benefit of providing improved inspection, observation and detection of abnormalities of an object. 
AAPA (modified by Gomm) does not explicitly disclose a step of deleting, in a third period after the changing, at least the  second piece of the first plurality of image data associated with a storage priority lower than the second storage priority, whereas at least the first piece of the first plurality of image data associated with the second storage priority and the at least the third piece of the second plurality of image data associated with a storage priority lower than the second storage priority are kept in the storage device in the third period.
However, Kitagawa teaches a step of deleting, in a third period, at least a second piece of the first plurality of image data associated with a storage priority lower than the second storage priority, whereas at least the first piece of the first plurality of image data associated with the second storage priority and at least a third piece of the second plurality of image data associated with a storage priority lower than the second storage priority are kept in the storage device in the third period (abstract, [0048-0050] and fig. 1; deleting image data B which has a storage priority lower than the highest priority and image data A and C are kept in the storage device; the examiner interprets the second storage priority as the highest priority). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kitagawa with AAPA for the benefit of providing improved storage capabilities of images. 
As per claim 3, AAPA (modified by Gomm and Kitagawa) as a whole teaches everything as claimed above, see claim 1. In addition, AAPA teaches a step of, on a basis of output of a sensor configured to detect an object, determining whether the object is in the specific state ([0002-0003], “an image processing apparatus is used for, for example, performing production quality inspection, in which a good product and a defective product are determined”). 
As per claim 10, AAPA (modified by Gomm and Kitagawa) as a whole teaches everything as claimed above, see claim 1. In addition, AAPA teaches wherein the step of changing, storage priorities associated with the first piece of the first plurality of image data are changed ([0007-0008], increasing the priority of the past images when a defect is detected). AAPA does not explicitly disclose whereas storage priorities associated with the second piece of the first plurality of image data are not changed.
However, Gomm teaches whereas storage priorities associated with the second piece of the first plurality of image data are not changed (col. 2 lines 66 to col. 3 line 5; storing second image in memory). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gomm with AAPA (modified by Kitagawa) for the benefit of providing improved inspection, observation and detection of abnormalities of an object. 
As per claim 12, which is the corresponding production apparatus of the image data management as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies. Although, AAPA discloses production line or the like in a factory, an image processing apparatus is used for, for example, performing product quality inspection, ([0002-0005]) and teaches wherein the image capturing apparatus is configured to capture an image of the production mechanism and/or the workpiece handled by the production mechanism ([0002-0005]; image of an object that is an image capturing target is captured by an image capturing portion such as a digital camera). AAPA does not explicitly disclose the image capturing apparatus includes the first image capturing portion and the second image capturing portion.
However, Gomm teaches the image capturing apparatus includes the first image capturing portion and the second image capturing portion (fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gomm with AAPA (modified by Kitagawa) for the benefit of providing improved inspection, observation and detection of abnormalities of an object. 
As per claim 13, which is the corresponding production system of the claimed production apparatus as recited in claim 12, thus the rejection and analysis made for claim 12 also applies here for common subject matter. AAPA does not explicitly disclose a plurality of production apparatuses. 
However, Gomm teaches a plurality of production apparatuses (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gomm with AAPA (modified by Kitagawa) for the benefit of providing improved inspection, observation and detection of abnormalities of an object. 
As per claim 14, which is the corresponding image data management method as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies here. Although AAPA discloses an
image capturing apparatus configured to perform the image data management method according to claim 1 (see the rejection of claim 1), wherein the image capturing apparatus disposed in a specific production apparatus acquires an image of the production mechanism and/or the workpiece ([0003-0008]), and wherein the image capturing apparatus disposed in the specific production apparatus performs (i) an image capturing step ([0003]), (ii) a step of adding the storage priority to the image data and storing the storage priority and the image data in the storage device in a manner such that the storage priority and the image data are associated with each other ([0005], “storing only image data of NG images in which the result of image processing or product quality inspection is determined as NG, that, defective, and deleting image data in which the result of image processing is normal can be considered”)and (iii) the step of changing the first storage priority into the second storage priority (([0007-0008], “the importance of a past image that has been low at the time of image processing increases as a result of detecting abnormality afterwards”).
As per claim 15, which is the corresponding non-transitory computer-readable recording medium of the image data management method as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies here. 
As per claim 19, AAPA (modified by Gomm and Kitagawa) as a whole teaches everything as claimed above, see claim 3. AAPA does not explicitly, wherein the step of deleting is performed on basis of an amount of free space in the storage device being below a predetermined value. 
However, Kitagawa teaches wherein the step of deleting is performed on basis of an amount of free space in the storage device being below a predetermined value (abstract, [0033]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kitagawa with AAPA for the benefit of providing improved management of stored images. 
As per claim 22, AAPA (modified by Gomm and Kitagawa) as a whole teaches everything as claimed above, see claim 1. AAPA does not explicitly disclose wherein the first piece of the first plurality of image data corresponds to a first inspection result and the second piece of the first plurality of image data corresponds to a second inspection result, and wherein the first and second inspection results express whether an inspection target is present or absent in a captured image region. 
However, Gomm teaches wherein the first piece of the first plurality of image data corresponds to a first inspection result and the second piece of the first plurality of image data corresponds to a second inspection result, and wherein the first and second inspection results express whether an inspection target is present or absent in a captured image region (fig. 1, abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gomm with AAPA for the benefit of providing improved inspection, observation and detection of abnormalities of an object. 
As per claim 23, AAPA (modified by Gomm and Kitagawa) as a whole teaches everything as claimed above, see claim 1. In addition, AAPA teaches comprising a step of changing, in response to a detection of a specific state, the storage priority associated with a piece of the second plurality of image data which has already been stored in the storage device into the second storage priority ([0007-0008]; the importance of a past image that has been low at the time of image processing increases as a result of detecting abnormality afterwards”). Although, AAPA discloses changing, in response to a detection of a specific state ([0007-0008]), the storage priority associated with the third piece of the second plurality of image data which has already been stored in memory, AAPA does not explicitly discloses detection of specific state after the third period, the storage priority associated with the third piece of the second plurality of image data which has already been stored in the storage device. 
	However, Kitagawa discloses detection of after the third period, the storage priority associated with the third piece of the second plurality of image data which has already been stored in the storage device (fig. 1 [0049-0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kitagawa with AAPA for the benefit of providing improved management of stored images.

Claim(s) 4-5, 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants Admitted Prior Art) in view of Gomm et al., (U.S. Pat. No. 4,136,930) in view of Kitagawa et al. and further in view of Hirano et al., (U.S. Pub. No. 2013/0177232-A1).
As per claim 4, AAPA (modified by Gomm and Kitagawa) as a whole teaches everything as claimed above, see claim 1. Although, AAPA (modified by Gomm and Kitagawa) discloses on a basis of an image feature from image data of an object acquired by an image capturing portion, determining whether the object is in the specific state ([0002], [0007]; determining shape abnormality of a product), AAPA does not explicitly disclose on a basis of an image feature value calculated from image data of an object acquired by the first image capturing portion, determining whether the object is in the specific state.
However, Hirano teaches on a basis of an image feature value calculated from image data of an
object acquired by the first image capturing portion, determining whether the object is in the specific state ([0102-0103] and fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to incorporate the teachings of Hirano with AAPA (modified by Kitagawa) for the benefit of providing improved object inspection and detection of defective items.
As per claim 5, AAPA (modified by Gomm, Kitagawa and Hirano) as a whole teaches everything as claimed above, see claim 4. AAPA does not explicitly disclose wherein the object is determined as being in a specific state in a case where the image feature value is out a predetermined range.
However, Hirano discloses wherein the object is determined as being in a specific sate in a case
where the image feature value is out a predetermined range ([0102-0103] and fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to incorporate the teachings of Hirano with AAPA (modified by Gomm and Kitagawa) for the benefit of providing improved object inspection and detection of defective items.
As per claim 7, AAPA (modified by Gomm, Kitagawa and Hirano) as a whole teaches everything as claimed above, see claim 5. AAPA does not explicitly discloses wherein the case where the image feature value is out of the predetermined range is regarded as a case where a state of the object is not good, and the specific state includes a state in which the state of the object is not good.
However, Hirano teaches wherein the case where the image feature value is out of the
predetermined range is regarded as a case where a state of the object is not good ([0102-0103] and fig.
8; determined a defect when the pixel values (feature values) are not with the threshold (predetermined
range)), and the specific state includes a state in which the state of the object is not good ([0065]; when
determined that a flaw, a defect, or the like exist in the inspection object 6, an NG determination is
made).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to incorporate the teachings of Hirano with AAPA (modified by Gomm and Kitagawa) for the benefit of providing improved object inspection and detection of defective items.
As per claim 18, AAPA (modified by Gomm and Kitagawa) as a whole teaches everything as claimed above, see claim 1. AAPA does not explicitly disclose a step of calculating an image feature value of the plurality of image data by processing the plurality of image data. 
However, Hirano teaches a step of calculating an image feature value of the plurality of image data by processing the plurality of image data ([0102-0103] and fig. 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hirano with AAPA (modified by Gomm and Kitagawa) for the benefit of providing improved object inspection and detection of defective items.
As per claim 20, AAPA (modified by Gomm and Kitagawa) as a whole teaches everything as claimed above, see claim 1. In addition, AAPA discloses a step of generating the first piece of the first plurality of image data by the first image capturing portion ([0003-0005]). AAPA does not explicitly disclose a step of generating other image data by the first image capturing portion after the step of storing the first plurality of image data; wherein the specific state is detected using the other image data. 
However, Hirano discloses a step of generating other image data by the first image capturing portion after the step of storing the first plurality of image data; wherein the specific state is detected using the other image data ([0005], [0009], [0014], [0019], [0065] fig. 1-2, 5; plurality of inspection objects)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hirano with AAPA (modified by Gomm and Kitagawa) for the benefit of providing improved object inspection and detection of defective items.

Claim(s) 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants Admitted Prior Art) in view of Gomm et al., (U.S. Pat. No. 4,136,930) further in view of Kitagawa et al., (U.S. Pub. No. 2013/0177232 A1) and in view of Hirano et al., (U.S. Pub. No. 2013/0177232-A1) and in further view of Kim et al., (U.S. Pub. No. 2002/191833 A1).
As per claim 6, AAPA (modified by Gomm, Kitagawa and Hirano) as a whole teaches everything as claimed above, see claim 5. AAPA does not explicitly disclose wherein the image feature value is a value extracted from the image data on a basis of a shape or area of the object.
However, Kim teaches wherein the image feature value is extracted from the image data on a basis of a shape or area of the object ([0040-0041] fig. 2; reference images are created to establish bases for making automatic visual inspections of objects such as manufactured workpieces in order to detect the presence of defects in the shapes of those objects). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim with AAPA (modified by Gomm, Kitagawa and Hirano) for providing improved process for inspecting for the presence of detects in the shape of workpieces, [0016].
As per claim 21, AAPA (modified by Gomm, Kitagawa and Hirano) as a whole teaches everything as claimed above, see claim 20.  Although AAPA (modified by Kitagawa and Hirano) discloses other image data (Hirano; [0090], fig. 1-2, 5) AAPA does not explicitly discloses comprising a step of calculating an image feature value of the other image data by processing the other image data, wherein the specific stare is detected on a basis of the image feature value.
However, Kim teaches a step of calculating an image feature value of the image data by processing the other image data, wherein the specific state is detected on a basis of the image feature values ([0040-0041] and fig. 2-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim with AAPA (modified by Gomm, Kitagawa, and Hirano) for providing improved process for inspecting for the presence of defects in the shape of workpieces, [0016].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakagaki et al., (U.S. Pub. No. 2008/0298670 A1), “Method and Its Apparatus for Reviewing Defects”
Guh et al., (U.S. Pub. No. 2004/0201669 A1), “Web Inspection System”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486